                        IN THE UNITED STATES DISTRJCT COURT
                            FOR THE DISTRJCT OF DELAWARE

In re MALLINCKRODT PLC, et al.,                              Chapter 11
                                                             Bankr. Case No. 20-12522-JTD
                       Debtors.                              (Jointly Administered)

CITY OF ROCKFORD, et al. ,                                   Adv. No. 20-50850 (JTD)

                       Appellants,
               V.                                            Civ. No. 20-1533-LPS

URMILA P ARANJPE BAUMANN, et al.,

                       Appellees.


                                     MEMORANDUM ORDER

       Having reviewed the papers submitted in connection with Appellees' motion to dismiss

(D.I. 5) (the "Motion to Dismiss") the instant appeal of the Bankruptcy Court' s November 13,

2020 order quashing subpoena (Adv. D.I. 102) 1 (the "Quash Order"), including the opposition to

the Motion to Dismiss (D.I. 14) filed by City of Rockford and Appellees' reply in further support

of the Motion to Dismiss (D.I. 16),

       IT IS HEREBY ORDERED that the Motion to Dismiss (D.I. 5) is GRANTED, for the

reasons that follow:

       1. Introduction. This dispute arises out of an adversary proceeding filed in the chapter

11 cases of Mallinckrodt plc ("Mallinckrodt") and its affiliates (together, "Debtors").

Mallinckrodt sought to temporarily enjoin the prosecution of various actions relating to its drug

Acthar, in which Mallinckrodt and nondebtors Express Scripts Entities are co-defendants,

including one action brought by City of Rockford. The Quash Order granted Appellees ' Motion

to Quash Subpoena or for a Protective Order (Adv. D.I. 72) ("Motion to Quash") filed with


1
  The docket of the adversary proceeding, captioned Mallinckrodt pie v. State of Connecticut, et
al. , Adv. No . 20-50850-JTD (Bankr. D. Del.), is cited herein as "Adv. D.I. _."
respect to an amended subpoena issued by City of Rockford and other Acthar Plaintiffs2 to the

Express Scripts Entities' Associate Chief Counsel of Litigation, Urmila Paranjpe Baumann. City

of Rockford has not sought leave to appeal but, instead, argues that the Quash Order is

appealable (i) under the collateral order doctrine, (ii) because it should be considered final under

the flexible pragmatic approach to bankruptcy orders, and (iii) because it satisfies the criteria of

28 U.S.C. § 1292(b).

       2. Background. On October 12, 2020, Debtors filed a Supplemental Motion for

Injunctive Relief (Adv. D.I. 16) pursuant to§ 105(a) of the Bankruptcy Code, which sought, in

part, a preliminary injunction enjoining certain plaintiffs from pursuing claims against certain

third parties, including the Express Scripts Entities, for an initial period of 270 days. (Adv. D.I.

17 at 7-11) Debtors' request was based on indemnification rights asserted by the Express Scripts

Entities in connection with that litigation, as well as the cost, burden, and distraction that

continuation oflitigation would have on the Debtors' reorganization efforts. (See D.I. 14-2,

11/18/20 Hr' g Tr. at 8)

       City of Rockford, together with other Acthar Plaintiffs, sought discovery to determine the

basis for the indemnity claim. (See D.I. 14 at 1) Acthar Plaintiffs asserted, among other things,

that the indemnity claim was not timely asserted under the relevant agreements. (See id.) On

November 2, 2020, Acthar Plaintiffs served a subpoena on Ms. Baumann (Adv. D.I. 73 , Ex. 1),



2
  The "Acthar Plaintiffs" consist of the following : the City of Rockford ("Rockford"),
Steamfitters Local Union No. 420 ("Steamfitters Local 420"), the International Union of
Operating Engineers Local 542 ("IUOE Local 542"), United Association of Plumbers &
Pipefitters Local 322 of Southern New Jersey ("Plumbers Local 322"), and Acument Global
Technologies ("Acument"), individually and on behalf of the classes of third-party payors
("TPPs") and their beneficiaries that Rockford, Steamfitters Local 420, and Plumbers Local 322
seek to represent in their respective cases currently pending in federal district courts in the
Northern District of Illinois, the Eastern District of Pennsylvania, and the District of New Jersey,
respectively.
                                                  2
who had sent Mallinckrodt a demand for indemnification on behalf of the Express Scripts

Entities. (Adv. D.I. 18, Ex. Q) On November 4, 2020, Appellant served an amended subpoena

on Ms. Baumann that included three requests, seeking documents and communications relating

to any common interest agreement between the Debtors and the Express Scripts Entities, as well

as any claims for indemnification and contribution, and noticing Ms. Baumann' s deposition for

November 11 , 2020. (Adv. D.I. 73 , Ex. 2) Subject to certain objections, including that the

amended subpoena sought privileged information, Ms. Baumann responded there was no written

joint defense or written common interest agreement between Mallinckrodt and the Express

Scripts Entities in connection with the Acthar litigation, "although the parties do share a common

interest in defending against Plaintiffs ' claim in the underlying Acthar litigations." (Id. Ex. 3)

Ms. Baumann further responded that " [t]he only non-privileged document responsive to Request

No . 3 is the October 14, 2020 indemnity letter from the Express Scripts Entities to

Mallinckrodt," which City of Rockford already possessed. Ms. Baumann provided a draft

supplemental draft declaration ("Baumann Declaration") providing the information she had to

offer and confirming that no communications between herself and Mallinckrodt existed relating

to the indemnification request and/or any joint defense prior to the October 14 demand letter.

(Id. Ex. 6)

        City of Rockford continued to require that Ms. Baumann sit for a deposition. (Id. Ex. 7)

On November 12, 2020, Ms. Baumann and the Express Scripts Entities filed the Motion to

Quash, asserting that the amended subpoena sought privileged and irrelevant information, which

was duplicative of other discovery taken by City of Rockford, and that it was overly broad and

unduly burdensome. (Adv. D.I. 72) 3 They further argued that the City of Rockford had made no


3
  Specifically, Ms. Baumann and the Express Scripts Entities argued the only responsive and
relevant information that Ms. Baumann would testify about was available via less burdensome
                                                  3
showing that Ms. Baumann's deposition was needed in order to present any arguments to the

Bankruptcy Court in opposition to Mallinckrodt' s Supplemental Motion for Injunctive Relief.

       City of Rockford opposed the Motion to Quash. (Adv. D.I. 100) On November 13,

2020, the Bankruptcy Court entered the Quash Order. (Adv. D.I. 102) On November 16, 2020,

City of Rockford filed its notice of appeal from the Quash Order. (D.I. 1) City of Rockford

seeks to argue on appeal that it was denied the opportunity to obtain evidence vital to opposing

the Preliminary Injunction Order, despite its stated intent to pursue only factual, non-privileged

discovery. (See D.I. 14 at 6) According to City of Rockford, the Baumann Declaration was

vague and conflicted with prior testimony in the case regarding a joint defense agreement. (Id. )

City of Rockford asserts that the Bankruptcy Court improperly denied its right cross-examine

Ms. Baumann, as "a declaration without cross-examination allows one side to dictate what is

relevant as well as what is privileged." (Id. )

       On November 16-18, 2020, the Bankruptcy Court received evidence and heard argument

on the Supplemental Motion for Injunctive Relief. On November 23 , 2020, the Bankruptcy

Court issued a bench ruling granting the relief and extending the automatic stay to certain third

parties, including the Express Scripts Entities, for 270 days (Adv. D.I. 180) ("Preliminary

Injunction Order"). With respect to the jurisdictional analysis, the Bankruptcy Court identified

the standard for its "related-to" jurisdiction over a proceeding as whether "the outcome of th[at]

proceeding could conceivably have any effect on the estate being administered in bankruptcy."




means, i.e., a sworn declaration; the amended subpoena sought duplicative discovery from Ms.
Baumann, a non-party, that City of Rockford already possessed or could have obtained from
Mallinckrodt witnesses and depositions; the amended subpoena sought irrelevant information
which City of Rockford had twice before sought and been denied by the U.S. District Court for
the Northern District of Illinois in the underlying Acthar litigation; and the amended subpoena on
its face sought to invade the attorney-client and work product privileges by demanding discovery
of privileged information. (Adv. D.I. 72)
                                                  4
(See D.I. 5-3, 11/23/20 Hr'g Tr. at 44 (quoting Pacor v. Higgins, 743 F.2d 984, 994 (3d Cir.

1984)) The Bankruptcy Court concluded that continuing the litigation against the Express

Scripts Entities would give rise to several "adverse impacts," including (i) risk to the Debtors of

the successful assertion of indemnity obligations, based on "the three indemnity agreements

referred to by [the Express Scripts Entities]" (id. at 46); (ii) risk to the Debtors ofrecord taint and

collateral estoppel (see id. at 47); and (iii) discovery demands upon the Debtors (id.). The

Bankruptcy Court concluded that "[a]ny of these factors could have an adverse impact on the

debtors' estates sufficient to establish related to jurisdiction under[§] 1334." (Id.) The Acthar

Plaintiffs appealed the Preliminary Injunction Order. (See Mallinckrodt pie v. State of

Connecticut, Misc. No. 20-408-LPS, D.I. 1) By Memorandum Order dated February 11, 2021 ,

this Court denied Appellants' motion for leave to appeal the interlocutory Preliminary Injunction

Order. (Id. D.I. 5) The Preliminary Injunction Order is not the subject of this appeal.

       3. Jurisdiction. This Court has jurisdiction to hear appeals "with leave of the court,

from interlocutory orders and decrees, of bankruptcy judges entered in cases and proceedings

referred to the bankruptcy judges under section 157 of this title." 28 U.S.C. § 158(a)(3).

       4. Analysis. City of Rockford did not seek leave to appeal the Quash Order. Instead,

City of Rockford argues that: (i) the Quash Order falls within the collateral order doctrine (see

D.I. 14 at 6-10); (ii) the Quash Order should be considered final (see id. at 10-14); or (iii) the

Court should grant City of Rockford leave to appeal the Quash Order (see id. at 14-18).

               A.      The Collateral Order Doctrine Does Not Apply

        City of Rockford asserts that the collateral order doctrine applies to the Quash Order,

which would allow the Court to immediately review it. (D.1. 14 at 6-10) The collateral order

doctrine accommodates a small class of rulings that, while not concluding the litigation, do

"finally determine claims of right separable from, and collateral to, rights asserted in the action."

                                                   5
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 , 546 (1949). These are claims that are "too

important to be denied review and too independent of the cause itself to require that appellate

consideration be deferred until the whole case is adjudicated." Id To establish collateral order

jurisdiction, an appellant must show that the subject order (i) "conclusively determine[d] the

disputed question" (ii) "resolve[ d] an important issue completely separate from the merits" of the

action, and (3) would "be effectively unreviewable on appeal from a final judgment." Will v.

Hallock, 546 U.S. 345, 349 (2006) (internal quotations omitted).

       Although not clear, City of Rockford appears to argue that the Quash Order conclusively

determined an important (discovery) issue, which was whether City of Rockford "can require the

author of a publicly filed letter to appear for deposition and answer questions about the timing of

the letter and the assertion of the purported [indemnity] claim" where City of Rockford otherwise

"had no facts available to it to analyze that claim." (D.I. 14 at 7) According to City of Rockford,

the purported indemnity claim on which it was denied discovery was the sole basis for the

Bankruptcy Court's determination that it had jurisdiction to enter the Preliminary Injunction

Order, thus "the facts here satisfy the Third Circuit's requirement of a final rather than a

provisional disposition of an issue." (Id.) Additionally, City of Rockford asserts, the Quash

Order will be effectively unreviewable on appeal after the 270-day relief granted in the

Preliminary Injunction Order "runs its course." (See id. at 8-9)

       The Quash Order does not meet the elements of the collateral order doctrine. The Third

Circuit has held that this doctrine must be "narrowly circumscribe[ d]" to a "small class" of

orders "involving interests that are 'weightier than the societal interests advanced by the ordinary

operation of final judgment principles"' or that are "serious and unsettled." In re Search of Elec.

Commc 'ns in the Account of chakafattah@gmail.com, 802 F.3d 516, 524-26 (3d Cir. 2015)

(quoting United States v. Wecht, 537 F.3d 222,230 (3 d Cir. 2008)). This "small class" of orders

                                                  6
rarely if ever will include discovery orders. See generally ADAPT of Phi/a. v. Phi/a. Rous.

Auth., 417 F.3d 390, 395 (3d Cir. 2005) ("The District Court's orders granting ADAPT's

motions [to compel] did not resolve an issue ' completely separate from the merits of the dispute.'

On the contrary, they resolved a discovery dispute, intertwined with the merits of an underlying

action."); Powell v. Ridge, 247 F.3d 520, 528-29 (3d Cir. 2011) (Roth, J. , concurring) ("Our

conclusion that we lacked jurisdiction was not a new limitation on the collateral order doctrine

but rather a consistent application of the long-standing rule that simple discovery orders are not

final orders subject to immediate review."); see also Mohawk Indus. , Inc. v. Carpenter, 558 U.S .

100, 107-14 (2009) (affirming decision that collateral order doctrine does not apply to order

granting motion to compel information implicating attorney-client privilege).

               B.      The Quash Order Is Not Final

       Generally, an appeals court "lacks jurisdiction to review an order granting a motion to

quash a subpoena because the order would be reviewable as error after the final judgment on the

merits." CF & I Steel Corp. v. Mitsui & Co. (U S.A.), Inc., 713 F.2d 494, 496 (9 th Cir. 1983); see

also New Yorkv. US. Metals Refining Co. , 771 F.2d 796, 799 (3d Cir. 1985) ("Pretrial discovery

orders are not 'final decisions ' ... ."). City of Rockford argues that the Quash Order should be

considered final under the flexible pragmatic approach applied in the Third Circuit.

       "Because bankruptcy cases involve numerous parties with different claims, the court

must consider the practical consequences of delaying resolution of the issue presented." In re

Brown, 803 F.2d 120, 122 (3d Cir. 1986). "In bankruptcy matters [the Third Circuit has]

consistently considered finality in a more pragmatic and less technical sense than in other matters

and the concept, for purposes of appellate jurisdiction, should be viewed functionally ." In re

Meyertech Corp., 831 F.2d 410,414 (3d Cir. 1987). "The impact on the estate is the '[f]irst and

most important' factor in considering finality. " Century Glove, Inc. v. First Am. Bank of New

                                                 7
York, 860 F.2d 94, 98 (3d Cir. 1988) (quoting Meyertech, 831 F.2d at 414). "Th[is] factor

recognizes that issues central to the progress of the bankruptcy petition, those ' likely to affect the

distribution of the debtor' s assets, or the relationship among the creditors, ' should be resolved

quickly." Id. (quoting Brown, 803 F.2d at 122). "On the other hand, where the order does not

affect those central interests, so that the pragmatic concerns have less force, this court has

applied the traditional finality requirements." Id. (internal quotation marks omitted).

       Consistent with these standards, courts have articulated various factors, including "among

other things, (1) whether the order leaves additional work to be done by the Bankruptcy Court,

(2) whether the order implicates purely legal issues, (3) the impact of the Bankruptcy Court' s

order upon the assets of the debtor' s estate, (4) the necessity for further fact-finding on remand to

the Bankruptcy Court, (5) the preclusive effect of the District Court's decision on the merits of

subsequent litigation, and (6) the furtherance of judicial economy." In re F-Squared Inv. Mgmt.

LLC, 2019 WL 1417464, at *3 (D. Del. Mar. 29, 2019).

       Even applying the flexible pragmatic approach to finality of bankruptcy court orders,

courts have held that "pretrial discovery decisions are not considered to be final decisions subject

to immediate appeal." In re Kaiser Grp. Int '/, Inc., 400 B.R. 140, 143 (D. Del. 2009).

"Bankruptcy Court orders granting or denying discovery do not finally dispose of an entire claim

on which relief may be granted, and therefore are generally treated as interlocutory and not

appealable as of right." Hoffenberg v. Cohen (In re Towers Fin. Corp.), 164 B.R. 719, 720

(S.D.N.Y. 1994). The Court reaches the same result here.

       The most important factor is the impact of the Quash Order upon the assets of the

Debtors ' estate. The Quash Order does not impact the estate at all, as the amended subpoena

only seeks discovery from a non-party, Ms. Baumann. City of Rockford argues that the Quash

Order "could have disastrous effects on the debtors ' estate" because the sought-after discovery

                                                  8
"would have provided information about the factual basis for the indemnity claim" that

purportedly "[d]ebtors have decided not to oppose." (D.I. 14 at 12-13) City of Rockford

describes the "purported indemnity claim" as "the sole basis for the bankruptcy court holding it

had jurisdiction to issue the preliminary injunction order." (Id. at 2 n.2, 7-8) City of Rockford is

mistaken. The Bankruptcy Court made clear that it was not deciding the merits of the indemnity

claims or whether they would ultimately be successful. (D.I. 5-3, 11 /23/20 Hr' g Tr. at 46)

(noting "question is only whether potential indemnity claims exist," not whether they will be

allowed as valid claims) The Bankruptcy Court further stated that it would have entered the

Preliminary Injunction Order regardless of the indemnity claims:

               Even if I were to find that ... ESI' s alleged indemnification claims
               were not valid, the debtors have pointed to several other reasons
               (indiscernible) why continuing - excuse me - why continuation of
               the litigation against the nondebtor entities would have an adverse
               impact on the debtors ' estates.

(Id. at 46-4 7) Indeed, the Bankruptcy Court found multiple other bases - independent of the

existence of the indemnity claims - to justify granting the Preliminary Injunction Order,

including "a risk of collateral estoppel and record taint that would require the debtors to

participate in the litigation in order to protect their interests;" that City of Rockford "would need

to take discovery of debtors' officers and directors in order to establish their claims against the

debtors;" and that the Express Scripts Entities would need to defend themselves against the City

of Rockford ' s claims "by pointing to the conduct of the debtors, the party that manufactured and

priced the drug, especially in light of the assertions of joint and several liability against the

debtors and ESL" (Id. at 47) Moreover, City of Rockford' s assertion that Mallinckrodt has

"decided not to oppose" the indemnity claims, even if true, is beside the point. As the

Bankruptcy Court correctly determined, the adversary proceeding was not the appropriate forum



                                                   9
to adjudicate the factual basis and merits of the indemnity claims; "whether those claims would

be valid[] .. . is an issue for another day. " (Id. at 50)

        In issuing the Preliminary Injunction Order, the Bankruptcy Court did not rule on

whether the Express Scripts Entities' indemnity claims will be successful. For that reason, the

information sought by City of Rockford' s subpoena- "information with respect to the basis of

the indemnity claim" (D.I. 14 at 4)-would not have affected the ruling on the Preliminary

Injunction Order or foreclosed Mallinckrodt' s ability to defend itself against the indemnification

claims at the appropriate time. Thus, the Quash Order had no effect on the Debtors' estates.

        Nor do the remaining factors weigh in favor of finality. City of Rockford argues that the

Quash Order "addresses purely legal issues," including "whether the non-party met the heavy

burden associated with quashing a subpoena." (D.I. 14 at 11) City of Rockford cites no legal

support for its assertion that a decision to quash a subpoena presents a purely legal question. The

Quash Order did not resolve a purely legal issue but, rather, a factual one. The Quash Order

rests on the Bankruptcy Court's review of the facts and its determination of matters such as

relevance, undue burden, and duplication regarding the information sought in the amended

subpoena - all factual matters that were within the discretion of the Bankruptcy Court to

evaluate. See In re Jevic Holding Corp ., 656 Fed. App 'x 617, 619 (3d Cir. 2016) ("We review a

decision to quash a subpoena for abuse of discretion.") (citing N L.R.B. v. Frazier, 966 F.2d 812,

815 (3d Cir. 1992)); Borden Co. v. Sylk, 410 F.2d 843 , 845 (3d Cir. 1969) ("It is a well-

established principle that the scope and conduct of discovery are within the sound discretion of

the trial court. It is equally well established that such orders compelling or denying discovery

are generally interlocutory."). City of Rockford does not argue that the Bankruptcy Court

applied the wrong standard or committed legal error in applying that standard. (See D.I. 14 at 8-

9, 11 , 15) (agreeing that Federal Rules of Civil Procedure 26 and 45 govern the scope of

                                                    10
discovery) Rather, City of Rockford simply takes issue with the Bankruptcy Court's factual

determinations.

       City of Rockford further argues that the Quash Order "forecloses any further work" by

the Bankruptcy Court in the adversary proceeding. The Court disagrees. Although the

Bankruptcy Court quashed the amended subpoena, the Quash Order did not rule on whether the

City of Rockford would prevail on its opposition to the Preliminary Injunction Order.

Thereafter, the Bankruptcy Court received evidence and argument over the course of three days

with respect to the underlying motion before issuing its ruling. The Quash Order clearly left

additional work to be done by the Bankruptcy Court.

       Finally, the Bankruptcy Court held that the information sought by the amended subpoena

- regarding a factual basis for the indemnity claims - would not have affected its decision to

enter the Preliminary Injunction Order, which was based on other factors as well. Thus, as to

judicial economy, an appeal or even a reversal of the Quash Order now would not change the

result and would be a waste of the parties ' time and resources.

       In sum, the relevant factors do not support a finding that the Quash Order should be

considered final.

               C.      The Quash Order Does Not Warrant Interlocutory Review

       Section 158(a) does not identify the standard district courts should use in deciding

whether to grant leave for interlocutory appeal. "Typically, however, district courts follow the

standards set forth under 28 U.S.C. § 1292(b), which govern interlocutory appeals from a district

court to a court of appeals." In re AE Liquidation, Inc., 451 B.R. 343 , 346 (D. Del. 2011). 4


4
  See also In re Philadelphia Newspapers, LLC, 418 B.R. 548, 556 (E.D. Pa. 2009) ("Based upon
the decision of the Third Circuit in Bertoli v. D'Avella (In re Bertoli), 812 F.2d 136, 139 (3d Cir.
1987), courts within this Circuit confronted with the decision whether to grant leave to allow an
interlocutory appeal are informed by the criteria in 28 U.S.C. § 1292(b).").
                                                 11
       Under the standards of § 1292(b), an interlocutory appeal is permitted only when the

order at issue (1) involves a controlling question of law upon which there is (2) substantial

ground for difference of opinion as to its correctness, and (3) if appealed immediately, may

materially advance the ultimate termination of the litigation. See 28 U.S.C. § 1292(b); Katz v.

Carte Blanche Corp., 496 F.2d 747, 754 (3d Cir. 1974). Entertaining review of an interlocutory

order under§ 1292(b) is appropriate only when the party seeking leave to appeal "establishes

exceptional circumstances [to] justify a departure from the basic policy of postponing review

until after the entry of final judgment." In re Del. and Hudson Ry. Co ., 96 B.R. 469, 472-73 (D.

Del. 1989), aff'd, 884 F.2d 1383 (3d Cir. 1989). In part, this stems from the fact that

"[p]iecemeal litigation is generally disfavored by the Third Circuit." In re SemCrude, L.P. , 2010

WL 4537921 , at *2 (D. Del. Oct. 26, 2010) (citing In re White Beauty View, Inc. , 841 F.2d 524,

526 (3d Cir. 1988)). Further, leave for interlocutory appeal may be denied for "entirely unrelated

reasons such as the state of the appellate docket or the desire to have a full record before

considering the disputed legal issue." Katz, 496 F.2d at 754.

                       1.      Controlling Question of Law As To Which There
                               Is Substantial Ground for Difference of Opinion

       " A controlling question of law must encompass at the very least every order which, if

erroneous, would be reversible error on final appeal." Katz, 496 at 755. "' [C]ontrolling' means

serious to the conduct of the litigation, either practically or legally. And on the practical level,

saving of time of the district court and of expense to the litigants [has been] deemed .. . to be a

highly relevant factor." Id (internal citation omitted). The "controlling question oflaw" also

must be one as to which there is "substantial ground for difference of opinion." 28 U.S.C. §

1292(b).




                                                  12
       City of Rockford repeats its position that the "propriety of quashing a deposition notice

issued under Rule 45 is a question of law," but cites no case law to support that position. (D.I.

14 at 15) City of Rockford is mistaken. An order granting a motion to quash necessarily

implicates questions of fact, as well as the Bankruptcy Court' s wide discretion to weigh factors

such as relevance, burden, and privilege.

       Because the Quash Order does not "involve a ' controlling question oflaw, "' there cannot

be "'substantial ground for difference of opinion' as to its correctness." See Katz, 496 F.2d at

754 (quoting 28 U.S .C. § 1292(b)). City of Rockford' s speculation that the Bankruptcy Court

relied on unarticulated and disputed questions of privilege with which there is "certainly a

substantial difference of opinion" (D.I. 14 at 16) is unsupported. Substantial ground for

difference of opinion "calls for more than mere disagreement with the ruling of the Bankruptcy

Court." Mesabi Metallics Co. LLC v. Cleveland-Cliffs, Inc. (In re Essar Steel Minn. LLC), 607

B.R. 409, 416 (D. Del. 2019). While City of Rockford attempts to insert a dispute over legal

privilege, it does not challenge the legal standard applied by the Bankruptcy Court or identify

any legal error in the Bankruptcy Court' s application of that standard. The Bankruptcy Court' s

decision is entirely consistent with well-established law.

                       n.     Whether Immediate Appeal Will
                              Materially Advance Termination Of Litigation

       City of Rockford argues that immediate appeal will materially advance the ultimate

termination of the litigation because reversal of the Quash Order will purportedly "highlight[] the

basis [of] Express Scripts[' ] purported indemnity claim" and "requir[e] resolution of the validity

of the indemnity claim." (D.I. 14 at 17) This argument is unavailing. In granting the

Preliminary Injunction Order, the Bankruptcy Court explained that " [i]t is not for this Court to

make an ultimate ruling on the question of whether ESI[' s] indemnity claims will be successful."


                                                 13
(D.I. 5-3 , 11/23/20 Hr' g Tr. at 46) The Bankruptcy Court further made clear that, even if it were

to find "that ESI' s alleged indemnification claims were not valid, the debtors have pointed to

several other reasons .. . why continuation of the litigation against the nondebtor entities would

have an adverse impact of the debtors ' estates." (Id. at 46-4 7) Appellate review of the Quash

Order will not advance, materially or otherwise, the ultimate termination of the litigation because

the Quash Order and the discovery that City of Rockford sought in the amended subpoena were

not necessary to the Bankruptcy Court' s decision to grant the Preliminary Injunction Order.

                      iii.    Whether Exceptional Circumstances Justify Immediate Appeal

       "Interlocutory appeal is meant to be used sparingly and only in exceptional cases where

the interests cutting in favor of immediate appeal overcome the presumption against piecemeal

litigation." AE Liquidation, 451 B.R. at 349 (internal quotation marks omitted). City of

Rockford did not identify any exceptional circumstances that might warrant deviation from the

final judgment rule. (See D.I. 14) There is no "urgency that sets this case apart" and establishes

the need for immediate review. In re Magic Rests., Inc., 202 B.R. 24, 26-27 (D. Del. 1996).

       5. Conclusion. For the reasons explained above, the Court GRANTS the Motion to

Dismiss (D.I. 5). The Clerk is directed to CLOSE Civ. No. 20-1533-LPS.




May 21 , 2021
Wilmington, Delaware
                                                     H01~0!ARD~
                                                     UNITED STATES DISTRICT JUDGE




                                                14
